DETAILED ACTION
Applicant: CROHN, Rob & HSIAO-YI, Shih
Assignee: ISP Investments LLC
Attorney: William J. DAVIS (Reg. No.: 30,744)
Filing: §371 National Stage Application filed 22 December 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-31 are currently pending before the Office.  Claims 14, 17-18, and 24 have been amended by preliminary amendment.

Priority
The instant application is a §371 National Stage Application for PCT/US19/039762 filed 28 June 2019 with priority to Prov. App. 62/692,302 filed 29 June 2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/22/2020 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second indicia” of claims 10-11 (see 112(b) rejection below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means for,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means to attach” in claims 12-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The phrase “means to attach” will be interpreted to correspond to the disclosed structure of at least one of: “pressure sensitive adhesive ply”, “adhesive ply”, or “adhesive” (Spec., ¶¶56-58 & 70-71; Figs. 2 adhesive ply 30).  For purposes of examination, the claimed “means to attach” must include an adhesive.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 and 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes the phrase “said first ply has a second visible indicia thereon positioned adjacent to the first indicia, the first indicia and the second indicia together providing a visual indication” which is indefinite since it is unclear if “the first indicia” and “the second indicia” refers back to the “at least two independent visible indicia [of said first ply]” which raises issues of failure to further limit (see §112(d)), it is unclear if “the second indicia” refers back to one of the “indicia of said third ply”, or if it is some other “indicia” since the Figures and Specification do not clearly identify the claimed “second indicia”.  Claim 11 inherits this rejection.  For purposes of examination, the “second indicia” will be interpreted to correspond to “the at least two independent visible indicia” corresponding to the first and the second indicia on the first ply.
Claims 15 and 16 include the phrase “said/a ‘means to attach’ comprises/said indicator” which is indefinite since it is unclear if “said/a ‘means to attach’”, with quotation marks, is the same as “means to attach”, without quotation marks.  It is unclear if “means to attach”, in quotation marks, is the actual “adhesive” or something resembling “adhesive”.  The claims should be amended to remove the quotation marks.  Claims 17-23 inherit this rejection.
Claim 24 includes the phrase “the visible indicator” which is indefinite since it is unclear if it refers back to the prior claimed “at least two independent visible indicia” or the “multi-ply indicator” since it mixes terms between the two prior claimed limitations.  The claim must be amended to clarify the relationship between the terms.  For purposes of examination, the Examiner will assume the “visible indicator” refers back to the “visible indicia”.  Claims 25-29 inherit this rejection.
Claim 24 includes the phrase “border portions extending beyond the intervening plies” which is indefinite since it is unclear what “intervening plies” is referring back to or the intended scope of the unclaimed “intervening plies” based on the claim language or Figures.  Further detail must be added to clarify the “intervening plies”.  Claims 25-29 inherit this rejection.
Claim 24 includes the phrase “said first ply having visible indicia thereon” which is indefinite since it is unclear if the “visible indicia” refer back to the prior claimed “at least two independent visible indicia”.  If they are different, then more detail must be added to differentiate the different “visible indicia”.  If they are the same, then the claims should be amended to “having the at least two independent visible indicia” or some similar amendment.  For purposes of examination, the Examiner will assume they are the same “visible indicia”.  Claims 25-29 inherit this rejection.
Claim 24 includes the phrase “the third ply having at least two independent viewing zone” which is indefinite since it is unclear if the “at least two independent viewing zone” refer back to the prior claimed “at least two independent viewing zone”.  If they are different, then more detail must be added to differentiate the different “viewing zone”.  If they are the same, then the claims should be amended to “having the at least two independent viewing zone” or some similar amendment.  For purposes of examination, the Examiner will assume they are the same “visible zone”.  Claims 25-29 inherit this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Pat. 5,051,597) and Bruce (US Pub. 2005/0285050).
Regarding claim 1, Lewis et al. discloses a multi-ply radiation dosage indicator (10) comprising:
a first ply (12) having an independent visible indicia (14 - NOT) thereon;
a second ply (16) having an  independent radiation sensitive zone (18) overlying the independent indicia of said first ply (12);

    PNG
    media_image1.png
    598
    961
    media_image1.png
    Greyscale

said radiation sensitive zone (18) having a changing opacity in response to exposure to a radiation dosage exceeding an independently predetermined threshold (C.4:L.25-40 Radiation sensitive zone 18 is capable of changing opacity in response to exposure to radiation exceeding a predetermined threshold so as to change the visibility of indicia 14) of the radiation sensitive zone (18); and
a third ply (20) overlying said second ply (16) and having an independent viewing zone (22) through which the respective visible indicia (14) of said first ply (12) is exposed to view (C.4:L.41-45 a viewing zone in the form of a cut-out 22 positioned to permit exposure of indicia 14 therethrough), said third ply (20) having an independent visible indicia (24 - IRRADIATED) thereon positioned adjacent to the viewing zone (22), the indicia (14) of said first ply (12) and the indicia (24) of said third ply (20) together providing a visual indication as to whether said indicator has been exposed to a radiation dosage exceeding the predetermined threshold (C.4:L.53-C.5:L.2 – indicia changes from “NOT IRRADIATED” to “IRRADIATED” upon threshold exposure).
Although Lewis et al. discloses the claimed multi-ply radiation dosage indicator, it does not disclose two independent visible indicia, two independent radiation sensitive zones, and two independent viewing zones.  
In a related field of endeavor, Bruce discloses a multi-ply radiation dosage indicator (Bruce: Fig. 1B) comprising: a first ply (6) with two regions (12,14) providing colored indicia (12,14; ); a second ply (4) having at least two independent radiation sensitive zones (16,20) overlying said first ply (8); said each 

    PNG
    media_image2.png
    460
    592
    media_image2.png
    Greyscale

radiation sensitive zone (16,20) having a changing opacity (¶29 change from a rest (colorless) condition to an active (colored) state) in response to exposure to a radiation dosage exceeding an independently predetermined threshold of each radiation sensitive zone (¶30 caution & danger next to patches 12 & 14; ¶¶34-35 differing threshold levels); and a third ply (2) having at least two independent viewing zones (patches 12,14), said third ply having at least two independent visible indicia (Fig. 1B – substrate has caution and danger indicia next to patches 12 & 14; ¶30 caution & danger) thereon positioned adjacent to each viewing zone (patches 12, 14), the colored indicia of said first ply and the indicia of said third ply together providing a visual indication as to whether said indicator has been exposed to a radiation dosage exceeding the predetermined threshold (Fig. 1B; ¶¶29-34  - color changes indicate the radiation exposure level, with a caution threshold and a danger threshold).
In view of the ability to provide separate indicators for differing levels of radiation exposure/dosage by utilizing two different radiation sensitive zones marked with different levels of exposure as is disclosed in Bruce at Figure 1B & Paragraphs 29-34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bruce with the teachings of Lewis et al. to provide visible indications for dosages that require caution and excessive dosages that are dangerous by providing multiple zones with differing threshold levels.

Regarding claim 2, Lewis et al. further discloses wherein said second ply (Lewis et al.: Fig. 1 ply 16) is in the form selected from a group consisting of a layer, a film (C.6:L.18-26 each of the component plies of indicator 10 may be made of plastic or paper or other suitable sheet materials. For example, radiation sensitive ply 16 may be composed of a film substrate having a coating of polyacetylene crystals disposed in a binder), a coating, a sticker, and a paper (C.6:L.18-20).

    PNG
    media_image3.png
    414
    665
    media_image3.png
    Greyscale

Regarding claim 3, Lewis et al. and Bruce further disclose wherein each of said radiation sensitive zones is transparent and becomes sufficiently opaque in response to exposure to radiation to make the indicia non-visible (Lewis et al.: Figs. 2-3; C.3:L.53-56; Bruce: ¶¶29-30).

    PNG
    media_image4.png
    400
    643
    media_image4.png
    Greyscale

    PNG
    media_image2.png
    460
    592
    media_image2.png
    Greyscale

Regarding claim 4, Lewis et al. further discloses wherein each of said radiation sensitive zones is opaque and becomes sufficiently transparent in response to exposure to radiation to make the indicia visible (Lewis et al.: C.5:L.3-15 it is within the purview of the invention that the zone 18 initially may be opaque and, upon being subjected to radiation, becomes sufficiently transparent thereby to make indicia 14 visible through viewing zone 22. In effect, this would be the reverse operative procedure described above.).
Regarding claim 5, Lewis et al. further discloses further comprising an optical filter ply (Lewis et al.: Fig. 1 fourth ply 26; C.5:L.24-29 a fourth ply 26 constituting an optical filter overlying the radiation sensitive zone 18) overlying said second ply (16).
Regarding claim 6, Lewis et al. further discloses the indicator further comprising a transparent protective outer ply (C.6:L.3-8 transparent protective outer ply).
Regarding claim 7, Lewis et al. further discloses wherein said third ply (20) further comprises a visible indicia (24) positioned thereon adjacent to said viewing zone (22), the indicia (14) 

    PNG
    media_image5.png
    539
    585
    media_image5.png
    Greyscale

of said first ply (12) and the indicia (24) of said third ply (20) together providing a visual indication as to whether said indicator (10) has been exposed to a radiation dosage exceeding the predetermined threshold (Abstract).
Regarding claim 8, Lewis et al. further discloses said third ply (Lewis et al.: Fig. 1 ply 20) and Bruce further discloses the indicator (Bruce: Fig. 1B) has at least two independent cut-out windows defining said viewing zones (patches 12,14 & regions 16,20).
Regarding claim 9, modified Lewis et al. further discloses further comprising a fourth ply (Lewis et al.: Fig. 1 fourth ply 26; C.5:L.24-29 a fourth ply 26 constituting an optical filter overlying the radiation sensitive zone 18) constituting at least two independent optical filters overlying said second ply (Fig. 1 second ply 16 fourth ply 26; C.5:L.24-29).
Regarding claim 10, Lewis et al. and Bruce further disclose wherein said first ply has a second visible indicia thereon positioned adjacent to the first indicia, the first indicia and the second indicia together providing a visual indication as to whether said indicator has been exposed to a radiation dosage exceeding the predetermined threshold (Lewis et al.: Fig. 1 visible indicia 14; Abstract; Bruce: Fig. 1B – two separate zones with different radiation dosage thresholds; Abstract).
Regarding claim 11, Lewis et al. further discloses the indicator further comprising an optical filter ply overlying said second ply (Lewis et al.: Fig. 1 fourth ply 26; C.5:L.24-29 a fourth ply 26 constituting an optical filter overlying the radiation sensitive zone 18).
Regarding claim 12, Lewis et al. further discloses the indicator further comprising means to attach said indicator to a substrate (Fig. 1 adhesive ply 30 release sheet 32; C.6:L.11-17).
Regarding claim 13, Lewis et al. further discloses wherein said means to attach comprises a pressure sensitive adhesive ply and a removable release sheet (Fig. 1 adhesive ply 30 release sheet 32; C.6:L.11-17).
Regarding claim 14, Lewis et al. discloses a multi-ply radiation dosage indicator (10) comprising:
a first ply (12) having an independent visible indicia (14) thereon;
a second ply (16) having an independent radiation sensitive zones (18) overlying the independent indicia (14) of said first ply (12);
said radiation sensitive zone (18) comprising a polyacetylene compound having a changing opacity (C.4:L.25-40 radiation sensitive polyacetylenic system that provides a color change caused by polymerization of a polyacetylene) in response to exposure to a radiation dosage exceeding an independently predetermined threshold of each radiation sensitive zone to make the indicia of the first ply non-visible (C.4:L.25-40);

    PNG
    media_image6.png
    345
    555
    media_image6.png
    Greyscale


a third ply (20) overlying said second ply (16) and having an independent viewing zone (22) through which each independent visible indicia (14) of said first ply (12) is exposed to view, said third ply (20) having an independent visible indicia (24) thereon positioned adjacent to said viewing zone (22), the indicia of said first ply (14) and the indicia of said third ply (24) together providing a visual indication as to whether said indicator has been exposed to a radiation dosage exceeding the predetermined threshold (Abstract; C.4:L.13-C.5:L.2); and
a fourth ply (26) constituting an independent optical filters (C.5:L.24-29) overlying said radiation sensitive zone (18); and means to attach (adhesive ply 30 release sheet 32; C.6:L.11-17) said indicator (10) to a substrate (C.6:L.11-17 permit indicator 10 to be attached to a substrate), and wherein the first and third plies are opaque and have border portions extending beyond the intervening plies, the border portion of the first ply being attached to the border portion of the third ply so as to seal the edges of the intervening plies from exposure to ambient light (Fig. 4 first & third plies 12 & 20 seal the edges of the second & fourth plies 16 & 26).  
Although Lewis et al. discloses the claimed multi-ply radiation dosage indicator, it does not disclose two independent visible indicia, two independent radiation sensitive zones, and two independent viewing zones.  
In a related field of endeavor, Bruce discloses a multi-ply radiation dosage indicator (Bruce: Fig. 1B) comprising: a first ply (6) with two regions (12,14) providing colored indicia (12,14; ); a second ply (4) having at least two independent radiation sensitive zones (16,20) overlying said first ply (8); said each 

    PNG
    media_image2.png
    460
    592
    media_image2.png
    Greyscale

radiation sensitive zone (16,20) having a changing opacity (¶29 change from a rest (colorless) condition to an active (colored) state) in response to exposure to a radiation dosage exceeding an independently predetermined threshold of each radiation sensitive zone (¶30 caution & danger next to patches 12 & 14; ¶¶34-35 differing threshold levels); and a third ply (2) having at least two independent viewing zones (patches 12,14), said third ply having at least two independent visible indicia (Fig. 1B – substrate has caution and danger indicia next to patches 12 & 14; ¶30 caution & danger) thereon positioned adjacent to each viewing zone (patches 12, 14), the colored indicia of said first ply and the indicia of said third ply together providing a visual indication as to whether said indicator has been exposed to a radiation dosage exceeding the predetermined threshold (Fig. 1B; ¶¶29-34  - color changes indicate the radiation exposure level, with a caution threshold and a danger threshold).
In view of the ability to provide separate indicators for differing levels of radiation exposure/dosage by utilizing two different radiation sensitive zones marked with different levels of exposure as is disclosed in Bruce at Figure 1B & Paragraphs 29-34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bruce with the teachings of Lewis et al. to provide visible indications for dosages that require caution and excessive dosages that are dangerous by providing multiple zones with differing threshold levels.

Regarding claim 15, Lewis et al. further discloses wherein said “means to attach” comprises a pressure sensitive adhesive ply and a removable release sheet (Fig. 1 adhesive ply 30 release sheet 32; C.6:L.11-17).
Regarding claim 16, Lewis et al. discloses a multi-ply radiation dosage indicator (Lewis et al.: Figs. 5-9 indicator 40) comprising:
a first ply (42) having a first visible readable indicia (44) and a second visible readable indicia (46) thereon, said each second indicia (46) positioned adjacent to said each first indicia (44) thereon;
a second ply (48) having an independent radiation sensitive zones (50) overlying the independent indicia (44) of said first ply (42);
said second ply being transparent (C.7:L.67-68) and said radiation sensitive zone (50) becoming sufficiently opaque in response to exposure to a radiation dosage exceeding a predetermined

    PNG
    media_image7.png
    468
    1390
    media_image7.png
    Greyscale

threshold to make the first indicia non-visible (C.8:L.35-46) and provide a visual readable indication that said indicator has been exposed to a radiation dosage exceeding the predetermined threshold (Figs. 7-8; Abstract; C.8:L.35-46);
an optical filter (26; C.5:L.24-29) overlying said second ply (16);
a third ply (52) overlying said optical filter (52) and having a zone (52; C.8:L.19-22) through which the first visible readable indicia (44) of said first ply (42) is exposed to view (Figs. 7-8); and
a  “means to attach” said indicator to a substrate (Figs. 5 & 9 adhesive ply 56 release sheet 58; C.8:L.28-34). 
Although Lewis et al. – Figures 5-9 discloses the claimed multi-ply radiation dosage indicator, it does not disclose sealed edges, a first play having two first independent visible indicia and two second independent visible indicia, two independent radiation sensitive zones, and at least two optical filters.  
In another embodiment of Lewis et al., it discloses a wherein the first and third plies are opaque and have border portions extending beyond the intervening plies, the border portion of the first ply being attached to the border portion of the third ply so as to seal the edges of the intervening plies from exposure to ambient light (Fig. 4 first & third plies 12 & 20 seal the edges of the second & fourth plies 16 & 26; Fig. 12 protective sheet 19; C.6:L.3-10).

    PNG
    media_image8.png
    267
    886
    media_image8.png
    Greyscale

In view of the ability to protect radiation sensitive materials from water and humidity with sealed substrate and protective layers as is disclosed in Lewis et al. at Figures 4 & 12 and Column 6, Lines 3-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis et al. – Figures 4 & 12 with the teachings of Lewis et al. – Figs. 5-9 to prevent the indicator from becoming scratched, soiled, or from having the radiation sensitive materials damaged by sealing the substrate and/or protective layers around the radiation sensitive materials.  However, Lewis et al. fails to disclose a first play having at least two first independent visible indicia and at least two second independent visible indicia, two independent radiation sensitive zones, and at least two optical filters.    	
In a related field of endeavor, Bruce discloses a multi-ply radiation dosage indicator (Bruce: Fig. 1B) comprising: a first ply (6) having at least two first visible readable indicia (12,14) and at least two second visible readable indicia (Fig. 1B caution & danger symbols; ¶30); a second ply (4) having at least two independent radiation sensitive zones (16,20) overlying the at least two independent first indicia (12,14) of said first ply (8); said each 

    PNG
    media_image2.png
    460
    592
    media_image2.png
    Greyscale

radiation sensitive zone (16,20) having a changing opacity (¶29 change from a rest (colorless) condition to an active (colored) state) in response to exposure to a radiation dosage exceeding an independently predetermined threshold of each radiation sensitive zone (¶30 caution & danger next to patches 12 & 14; ¶¶34-35 differing threshold levels); and a third ply (2) having at least two independent viewing zones (patches 12,14), said third ply having at least two independent visible indicia (Fig. 1B – substrate has caution and danger indicia next to patches 12 & 14; ¶30 caution & danger) thereon positioned adjacent to each viewing zone (patches 12, 14), the colored indicia of said first ply and the indicia of said third ply together providing a visual indication as to whether said indicator has been exposed to a radiation dosage exceeding the predetermined threshold (Fig. 1B; ¶¶29-34  - color changes indicate the radiation exposure level, with a caution threshold and a danger threshold).
In view of the ability to provide separate indicators for differing levels of radiation exposure/dosage by utilizing two different radiation sensitive zones marked with different levels of exposure as is disclosed in Bruce at Figure 1B & Paragraphs 29-34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bruce with the teachings of Lewis et al. to provide visible indications for dosages that require caution and excessive dosages that are dangerous by providing multiple zones with differing threshold levels resulting in multiple zones and multiple optical filters overlying said second ply.

Regarding claim 17, Lewis et al. further discloses wherein said second ply is a laminate of multiple layers, each having a radiation sensitive zone in overlying relation to each other (Lewis et al.: Figs. 5-6 separate plies 48a,48b,48c; C.8:L.8-18).
Regarding claims 18-22, Lewis et al. further discloses wherein each radiation sensitive zone is sensitive to radiation having different energy levels, high energy radiation, low energy radiation, and different threshold dosages from about 1 eV, to 102 to 104 rads, from about 1,500 to 4,500 rads, from about 10−8/cm2 to 103 J/cm2, and from about 103 to 108 rads (Lewis et al.: C.6:L.59-C.7:L.47 – disclosing that the radiation sensitive zones can be tailored to all of the claimed ranges).
Regarding claim 23, Lewis et al. further discloses wherein the radiation sensitive zone comprises a polyacetylene compound (C.4:L.25-40 radiation sensitive polyacetylenic system that provides a color change caused by polymerization of a polyacetylene).
Regarding claim 24, Lewis et al. discloses a multi-ply radiation dosage indicator (10) comprising:
a first ply (12) having an independent visible indicia (14) thereon;
a second ply (16) having an independent radiation sensitive zones (18) overlying the independent indicia (14) of said first ply (12); said radiation sensitive zone (C.4:L.25-40 radiation sensitive polyacetylenic system that provides a color change caused by polymerization of a polyacetylene) having a changing opacity in response to exposure to a radiation dosage exceeding a predetermined threshold so as to change the visibility (C.4:L.25-40) of the indicia (14); and

    PNG
    media_image1.png
    598
    961
    media_image1.png
    Greyscale

a third ply (20) overlying said second ply (16) and having an independent viewing zone (22) through which the visible indicator (14) of said first ply (12) is exposed to view (Figs. 2-3), said first (12) and third plies (20) being opaque and having border portions extending beyond the intervening plies (Fig. 4 first & third plies 12 & 20 are opaque and seal in second ply 16; C.10:L.32-50 – second ply 16 is sandwiched between first ply 12 and third ply 20), the border portion of the first ply being attached to the border portion of the third ply so as to seal the edges of the intervening plies from exposure to ambient light (Fig. 4 first & third plies 12 & 20) comprising the steps of
laminating (C.6:L.49-58) a first ply (12) of said multi-ply indicator (10) to a second ply (16) of said indicator (10), said first ply (12) having visible indicia (14) thereon and said second ply (16) having a radiation sensitive zone (18) overlying the indicia (14) of said first ply (12), said radiation sensitive zone (18) having a changing opacity in response to exposure to a radiation dosage exceeding a predetermined threshold (Abstract; C.8:L.35-46); laminating (C.6:L.49-58) a third ply (20) in overlying relationship to the second ply (16), the third ply (20) having an independent viewing zone (22) through which each visible indicator (14) of the first ply (12) is exposed to view (Figs. 1-3); and
attaching the border portion of the first and third plies to each other to seal the edge of the intervening plies from exposure to ambient light (Fig. 4 first & third plies 12 & 20 seal the edges of the second & fourth plies 16 & 26).
Although Lewis et al. discloses the claimed multi-ply radiation dosage indicator, it does not disclose two independent visible indicia, two independent radiation sensitive zones, and two independent viewing zones.  
In a related field of endeavor, Bruce discloses a multi-ply radiation dosage indicator (Bruce: Fig. 1B) comprising: a first ply (6) with two regions (12,14) providing colored indicia (12,14; ); a second ply (4) having at least two independent radiation sensitive zones (16,20) overlying said first ply (8); said each 

    PNG
    media_image2.png
    460
    592
    media_image2.png
    Greyscale

radiation sensitive zone (16,20) having a changing opacity (¶29 change from a rest (colorless) condition to an active (colored) state) in response to exposure to a radiation dosage exceeding an independently predetermined threshold of each radiation sensitive zone (¶30 caution & danger next to patches 12 & 14; ¶¶34-35 differing threshold levels); and a third ply (2) having at least two independent viewing zones (patches 12,14), said third ply having at least two independent visible indicia (Fig. 1B – substrate has caution and danger indicia next to patches 12 & 14; ¶30 caution & danger) thereon positioned adjacent to each viewing zone (patches 12, 14), the colored indicia of said first ply and the indicia of said third ply together providing a visual indication as to whether said indicator has been exposed to a radiation dosage exceeding the predetermined threshold (Fig. 1B; ¶¶29-34  - color changes indicate the radiation exposure level, with a caution threshold and a danger threshold).
In view of the ability to provide separate indicators for differing levels of radiation exposure/dosage by utilizing two different radiation sensitive zones marked with different levels of exposure as is disclosed in Bruce at Figure 1B & Paragraphs 29-34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bruce with the teachings of Lewis et al. to provide visible indications for dosages that require caution and excessive dosages that are dangerous by providing multiple zones with differing threshold levels.

Regarding claim 25, Lewis et al. further discloses Lewis et al. and Bruce further disclose wherein each of said radiation sensitive zones is transparent and becomes sufficiently opaque in response to exposure to radiation to make the indicia non-visible (Lewis et al.: Figs. 2-3; C.3:L.53-56; Bruce: ¶¶29-30).

    PNG
    media_image4.png
    400
    643
    media_image4.png
    Greyscale

    PNG
    media_image2.png
    460
    592
    media_image2.png
    Greyscale

Regarding claim 26, Lewis et al. further discloses the method further comprising the step of laminating (C.6:L.49-58) a third ply (20) to said first (12) and second ply (16) of said indicator wherein said second ply (16) sandwiched between said first ply and said third ply (Fig. 4 first & third plies 12 & 20 seal the edges of the second & fourth plies 16 & 26; C.10:L.32-50 – second ply 16 is sandwiched between first ply 12 and third ply 20), said third ply having a zone through which the visible indicia of said first ply is exposed to view (Figs. 1-4 zone 22), said third ply (26) having visible indicia (24) thereon positioned adjacent to said viewing zone (22), the indicia of said first ply (12) and the indicia (24) of said third ply (20) together providing a visual indication as to whether said indicator has been exposed (Figs. 1-3; Abstract) to a radiation dosage exceeding the predetermined threshold (Abstract; C.8:L.35-46).
Regarding claim 27, Lewis et al. further discloses the method further comprising the step of laminating an optical filter ply (optical filter/fourth ply 26; C.5:L.24-29) to said second ply (16) prior to laminating (Fig. 4 first & third plies 12 & 20 seal the edges of the second & fourth plies 16 & 26; C.10:L.32-50) said first and second plies to said third ply (Figs. 1-4 first ply 12 second ply 16 third ply 20), said filter ply being sandwiched between said second ply and said third ply and overlying said radiation sensitive zone (Fig. 4; C.10:L.32-50). 
Regarding claim 28, Lewis et al. further discloses the method further comprising the step of laminating a transparent protective outer ply to said third ply in overlying relation thereto (Fig. 12 protective outer ply 19; C.6:L.3-10).
Regarding claim 29, Lewis et al. further discloses  further comprising the step of applying a pressure sensitive adhesive ply to the bottom of said first ply for attaching said indicator to a substrate (C.6:L.11-17 indicator 10 to be attached to a substrate), said adhesive ply including a removable release sheet (Figs. 1-4 adhesive ply 30 removable sheet 32; Fig. 12 adhesive ply 30 removable sheet 32).
Regarding claim 30, Lewis et al. and Bruce further disclose a method of verifying absorbed dosage of a radiation (Lewis et al.: Figs. 1-4; C.2:L.48-56; Bruce: Fig. 1B; Abstract) comprising the steps of: (a) placing the multi-ply radiation dosage indicator of claim 1 in a predetermined radiation field for a predetermined time (Lewis et al.: Figs. 1-4; C.2:L.48-56; Bruce: Fig. 1B; Abstract); (b) verifying each independent visible indicia of said multi-ply radiation dosage indicator (Lewis et al.: Figs. 1-4; C.2:L.48-56; Bruce: Fig. 1B; Abstract); (c) ascertaining progression of color change in each visible indicia (Lewis et al.: Figs. 1-4; C.2:L.48-56; Bruce: Fig. 1B; Abstract); (d) comparing each independent visible indicia (Lewis et al.: Figs. 1-4; C.2:L.48-56; Bruce: Fig. 1B; Abstract); and (e) ascertaining said absorbance of each independent visible indicia for predetermined threshold level of radiation (Lewis et al.: Figs. 1-4; C.2:L.48-56; Bruce: Fig. 1B; Abstract).
Regarding claim 31, Lewis et al. further discloses wherein the method is used in ascertaining an exposure and/or measuring dose of the exposure of radiation in UV curing of coating, pathogen inactivation, insect control and other industrial and medical applications (C.1:L.30-34 dental applications; C.2:L.48-56 – invention improves upon known dosimeters including dental applications).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niwa (US Pub. 2007/0117208) – which discloses a radiation exposure history indicator (Niwa: Fig. 3) including a radiation sensitive material – polyacetylene (¶29; ¶68 radiation exposure history indicator is used for the method of dosimetry of exposed dose . . . the polyacetylene compound . . . used in the composition; ¶97).

    PNG
    media_image9.png
    336
    531
    media_image9.png
    Greyscale

Freysz et al. (US Pat. 10,260,955) – which discloses a radiation indicator (Freysz et al.: Fig. 12) including a low and high dosage regions (Fig. 12 low 14 high 15; Abstract - thermochromic pigments having at least one transition temperature TH associated with a visible color change).

    PNG
    media_image10.png
    261
    453
    media_image10.png
    Greyscale

Faulkner et al. (US Pat. 3,053,983) – which discloses a radiation indicator (Faulkner et al.: Figs. 1-4) including multiple windows (16,17) including multiple different dosage readings (Figs. 1 regions 51-54; C.4:L.69-C5:L.22 These metallic filters, together with the plastic window and open window, will provide a pattern of four distinct sectors on each exposed film. Interpretation of the differences in blackening of these sectors yields dosage information corrected for energy of the radiation).

    PNG
    media_image11.png
    830
    621
    media_image11.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884